WR-83,996-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 10/21/2015 2:48:18 PM
                                                                      Accepted 10/21/2015 3:55:25 PM
                                                                                       ABEL ACOSTA
                                     WR-83,996-01                                              CLERK

                                        §    IN THE COURT OF           RECEIVED
                                                                COURT OF CRIMINAL APPEALS
                                        §                             10/21/2015
IN RE                                   §                         ABEL ACOSTA, CLERK
SYLVIA MARTINEZ                         §    CRIMINAL APPEALS
                                        §
                                        §    AUSTIN, TEXAS


      MOTION TO WITHDRAW MOTION FOR LEAVE TO FILE AN
         ORIGINAL PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

      NOW COMES the Bexar County District Attorney’s office and files this

motion to withdraw the State’s motion for leave to file an original petition for writ

of mandamus and in support thereof would respectfully show the Court as follows:

      The underlying case of State of Texas v. Sylvia Martinez, Cause Number

2014CR1384, from the 187th District Court of Bexar County was dismissed for

further investigation on October 5, 2015. The undersigned counsel did not receive

notice of the dismissal until after filing the original proceeding documents pursuant

to Texas Rule of Appellate Procedure 72. Since the underlying criminal case no

longer exists, the State respectfully moves to withdraw the original proceeding

filings for In re Sylvia Martinez.




                                             1
             WHEREFORE, PREMISES CONSIDERED, the Bexar County

Criminal District Attorney’s Office requests that this Court allow the State to

withdraw its motion for leave to file an original petition for writ of mandamus.

                                             Respectfully submitted,

                                             NICHOLAS “NICO” LAHOOD
                                             Criminal District Attorney
                                             Bexar County, Texas


                                             /S/ LAUREN SCOTT
                                             ___________________________
                                             Lauren A. Scott
                                             Assistant District Attorney
                                             State Bar No. 24066843
                                             101 W. Nueva
                                             San Antonio, Texas 78205
                                             210-335-2885
                                             Email: lscott@bexar.org

                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing instrument
has been served on the counsel of record by electronic mail on October 21, 2015.

      Chad P. Van Brunt
      State Bar No. 24070784

      Angela Moore
      State Bar No. 14320110
      310 S. St. Mary’s Street, Suite 1830
      San Antonio, Texas 78205

                                             /s/ Lauren A. Scott
                                             ______________________________
                                             Lauren A. Scott


                                             2